tcmemo_2010_141 united_states tax_court d l white construction inc petitioner v commissioner of internal revenue respondent docket no filed date david l white an officer for petitioner aimee r lobo-berg for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year ending on date taxable_year after concessions the issue for decision is whether petitioner was entitled to claim dollar_figure of the cost of acquiring unimproved_real_estate in date as cost_of_goods_sold or alternatively to deduct the amount as a business loss under sec_165 a for the taxable_year findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioner’s principal_place_of_business was in idaho when its petition was filed petitioner a c_corporation that uses a fiscal year3 ending on september and a cash receipts and disbursements cash_basis method_of_accounting is in the business of residential real_estate construction during it sec_2002 taxable 1in the notice_of_deficiency respondent disallowed dollar_figure that petitioner claimed as a bad_debt deduction and dollar_figure that petitioner deducted as the cost of employee benefit programs although petitioner has not expressly conceded these adjustments petitioner failed to contest the adjustments in its petition or at any time during this proceeding accordingly we deem these issues conceded see rule b tax_court rules_of_practice and procedure 2unless otherwise indicated all section references are to the internal_revenue_code as amended sec_441 defines a fiscal_year for a taxpayer that has not made an election under sec_441 as a period of months ending on the last day of any month other than december sec_448 provides that except as otherwise provided in sec_448 a c corporation’s taxable_income shall not be computed under the cash_receipts_and_disbursements_method of accounting year and at all relevant times petitioner had two corporate officers david l white mr white and michelle white mrs white mr and mrs white are husband and wife on or about date petitioner purchased four parcels of adjoining land in northern idaho the blossom mountain property totaling approximately acres from vernon j mortensen mr mortensen for dollar_figure petitioner paid dollar_figure to mr mortensen’s company timberland ag l l c on date and dollar_figure dollar_figure and dollar_figure to north idaho title co on date date and date respectively the balance of the purchase_price approximately dollar_figure was financed through a promissory note petitioner planned to build four homes on the blossom mountain property and sell the homes at a profit to reach the blossom mountain property petitioner used an access road that crossed an adjoining property owned by dennis and sherrie akers mr and mrs akers on date mr and mrs akers filed suit against petitioner and mr and mrs white in the district_court for the first judicial district of idaho idaho district_court for negligence and trespass and to quiet title mr mortensen and his wife martie mortensen were later added as defendants 5the details regarding the promissory note are unclear but ultimately are not necessary to resolve the issue in this case on date petitioner filed its form_1120 u s_corporation income_tax return for the taxable_year on the form_1120 petitioner included the dollar_figure it allegedly spent6 with respect to the blossom mountain property in petitioner’s cost_of_goods_sold although the akerses’ lawsuit was still ongoing when petitioner filed its form_1120 for the taxable_year petitioner claimed the dollar_figure amount on it sec_2002 taxable_year return because petitioner did not have legal access to the blossom mountain property and contended that the property was worthless on date the idaho district_court issued its findings_of_fact and conclusions of law and order decision in favor of mr and mrs akers finding that the defendants including petitioner did not have a complete easement over mr and mrs akers’ property had trespassed were negligent and had engaged in malicious conduct on date the defendants filed a motion for a new trial the idaho district_court 6the record does not explain how petitioner calculated the dollar_figure amount 7on it sec_2002 form_1120 petitioner claimed that it was a cash_basis taxpayer but it reported gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure and opening and closing_inventory amounts of dollar_figure each in the notice_of_deficiency respondent reduced the cost_of_goods_sold by dollar_figure because there is not a closed and complete transaction which occurred during the taxable_year the record does not explain why petitioner a cash_basis taxpayer was allowed to claim any cost_of_goods_sold adjustment characterized the defendants’ motion for a new trial as a motion to reopen the previous trial on the basis of new evidence and granted the motion on date the idaho district_court issued a second decision in which it again found in favor of mr and mrs akers the idaho district_court imposed willful trespass damages against the defendants in the trebled amount of dollar_figure and imposed punitive_damages of dollar_figure against mr white after the idaho district_court issued its date decision north idaho title co ’s insurer issued a dollar_figure check to petitioner petitioner gave the check to its attorney robert covington mr covington who deposited the check into his client trust account on date on date petitioner filed a notice of appeal with the idaho supreme court on date mr covington used dollar_figure of the dollar_figure he had received from north idaho title co ’s insurer to secure a bond with the idaho supreme court with respect to petitioner’s appeal on date the idaho supreme court remanded the case to the idaho district_court on date the idaho district_court issued its decision on remand once again finding that the defendants including petitioner did not have a complete easement to the blossom mountain property that mr and mrs akers were entitled to costs and attorney’s fees and that the defendants were liable for damages the defendants appealed the idaho district court’s order on remand and on date the idaho supreme court issued an unpublished opinion remanding the case to the idaho district_court on date respondent issued a notice_of_deficiency to petitioner with respect to petitioner’ sec_2002 taxable_year that reduced petitioner’s cost_of_goods_sold by dollar_figure petitioner timely filed a petition in this court i cost_of_goods_sold opinion in a manufacturing merchandising or mining business gross_income means the total sales of the business less the cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources sec_1_61-3 income_tax regs a taxpayer’s cost_of_goods_sold is determined in accordance with the method_of_accounting consistently used by the taxpayer id the amount a taxpayer claims as cost of goods 8we take judicial_notice that on date the supreme court of idaho withdrew its unpublished opinion issued on date and issued a new opinion affirming the idaho district court’s judgment that the defendants did not have an implied easement and that the defendants’ prescriptive easement i sec_12 feet wide vacating the idaho district court’s judgment as to the location of the prescriptive easement and the award of damages attorney’s fees and costs and remanding the case for further proceedings akers v mortensen p 3d idaho 9on date we ordered the parties to file posttrial briefs only respondent filed a posttrial brief sold is not subject_to the limitations on deductions found in sec_162 and sec_274 but rather is treated as a subtraction from gross_sales to arrive at a qualifying business’ gross_income see 65_tc_422 affd 584_f2d_53 5th cir see also 88_tc_654 a taxpayer must substantiate the amount it reports as cost_of_goods_sold and must maintain adequate_records for this purpose sec_6001 nunn v commissioner tcmemo_2002_250 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs as a general_rule in all cases in which the production purchase or sale of merchandise of any kind inventory is an income-producing factor inventory on hand at the beginning and end of the year shall be taken into account in computing the taxable_income for the year sec_1_446-1 sec_1_471-1 income_tax regs if a taxpayer must use an inventory the taxpayer ordinarily is required to use the accrual_method of accounting with regard to purchases and sales unless otherwise authorized sec_1_446-1 income_tax regs sec_471 generally prohibits the use of inventory_accounting for property other than merchandise 795_f2d_832 9th cir affg tcmemo_1984_475 property other than merchandise may be inventoried only if the regulations under sec_471 expressly provide for inventory_accounting or the commissioner has consented to the use of inventories for such property id as a general_rule real_property is not merchandise for purposes of inventory_accounting see 81_tc_619 11_bta_416 petitioner apparently uses an inventory in its business even though it claims to be a cash_basis taxpayer the record does not explain this oddity assuming for the sake of argument however that merchandise is an income-producing factor in petitioner’s business and that petitioner is required to use an inventory petitioner has failed to prove that the blossom mountain property is merchandise properly includable in calculating petitioner’s cost_of_goods_sold petitioner also failed to prove that the blossom mountain property even if properly classified as merchandise includable in inventory should not have been included in closing_inventory for purposes of calculating petitioner’s cost_of_goods_sold finally petitioner failed to prove that any amount in excess of dollar_figure was the cost associated with acquiring the blossom mountain propertydollar_figure 10even if the blossom mountain property were properly classified as inventory petitioner would not be entitled to include the cost of the property in its cost_of_goods_sold expense for the taxable_year because it continued to own the continued ii business loss we turn then to the real issue as we see it--whether petitioner is entitled to deduct a loss on it sec_2002 taxable_year return for its cost in acquiring the blossom mountain property because the property became worthless in that year petitioner acknowledges that its form_1120 may have been prepared incorrectly with respect to the dollar_figure deduction for cost_of_goods_sold but argues that it may nonetheless deduct a loss attributable to the blossom mountain property although petitioner’s argument is not entirely clear petitioner appears to suggest that the dollar_figure it deducted with respect to the blossom mountain property qualifies as a business loss under section dollar_figure sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise to be allowable under sec_165 the loss must be evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the continued property on date and did not prove that the property was worthless as of that date 11petitioner stated in its petition at the time of our tax preparation we were unable to use access sell build or borrow money against this property because of legal litigation since this was a useless investment at the time and we were led to believe that this purchase was a complete loss to our company we believed that taxes were prepared properly taxable_year 71_tc_501 sec_1_165-1 income_tax regs sec_1_165-1 income_tax regs provides in part if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement no portion of the loss is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances a reasonable_prospect_of_recovery exists where the taxpayer has bona_fide claims for recoupment and there is a substantial possibility that such claims will be decided in the taxpayer’s favor 61_tc_795 affd 521_f2d_786 4th cir as with most other deductions a taxpayer ordinarily has the burden of proving each of the elements of a deductible loss accordingly the deductibility of petitioner’s alleged loss attributable to its investment in the blossom mountain property depends upon whether at the close of petitioner’ sec_2002 taxable_year petitioner’s alleged loss was evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the taxable_year moreover petitioner must prove that as of date there was no reasonable_prospect_of_recovery with respect to its investment in the blossom mountain property see natl home prods inc v commissioner supra pincite petitioner has failed to prove any of these elements petitioner’s claimed loss with respect to the blossom mountain property was not evidenced by a closed and completed transaction fixed by identifiable events on the contrary at the close of petitioner’ sec_2002 taxable_year the idaho district_court had not yet issued its first opinion in mr and mrs akers’ lawsuit the lawsuit remains unresolved to this day mr white’s belief that the lawsuit would be resolved against petitioner however sincere does not qualify as either a completed transaction or an identifiable_event in addition petitioner failed to show that the claimed loss was actually sustained during petitioner’ sec_2002 taxable_year or in any other year mr white testified that he considered the blossom mountain property worthless as of the end of the taxable_year because petitioner did not have any access to the property however petitioner continued to own the property and there is no credible_evidence that petitioner could not acquire access to the property in some other way or that the property had become worthless as of date finally even if petitioner had established that it sustained a dollar_figure loss with respect to the blossom mountain property during the taxable_year it still could not deduct the loss because it had a reasonable_prospect_of_recovery as of the end of the year since it had a claim under its title insurance_policy indeed petitioner actually received reimbursement of dollar_figure for its loss from north idaho title co ’s insurer after the idaho district_court issued its date opinion accordingly petitioner has failed to prove that it is entitled to a business loss deduction under sec_165 with respect to its investment in the blossom mountain property iii conclusion for the foregoing reasons we hold that petitioner is not entitled to include in its cost_of_goods_sold for the taxable_year the sum of dollar_figure or any other amount attributable to its acquisition of the blossom mountain property alternatively we hold that petitioner has not met its burden of proving that it is entitled to deduct the dollar_figure amount as a business loss under sec_165 we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
